Citation Nr: 0818726	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  05-23 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for neurological 
impairment claimed as secondary to surgery for service-
connected urethrolithiasis, nephrolithiasis and 
nephrolithotomy.

2.  Entitlement to a rating in excess of 20 percent for 
urethrolithiasis, nephrolithiasis and nephrolithotomy.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1949 to January 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the RO 
in Cleveland, Ohio, which denied service connection for 
"nerve damage to the right leg."  The issue of an increased 
rating for urethrolithiasis, nephrolithiasis and 
nephrolithotomy arises from a May 2007 rating decision 
continuing a 20 percent rating for the disability.  

The Board has recharacterized the service connection issue on 
appeal in an effort to better serve the interests of the 
veteran. 

The veteran testified before the undersigned at a March 2008 
videoconference hearing.  A transcript has been associated 
with the file.

The issue of an increased rating in excess of 20 percent for 
urethrolithiasis, nephrolithiasis and nephrolithotomy is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran has neurological impairment, to include 
tenderness and radiating pain, associated with his service-
connected surgical scar resulting from his March 1997 right 
side nephrostomy tube placement surgery.




CONCLUSION OF LAW

Neurological impairment of the surgical scar of the right 
side nephrostomy tube placement surgery was incurred in or as 
a result of the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

There has been a significant change in the law with the 
enactment of the VCAA in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Regulations implementing the VCAA are set forth at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  The VCAA and its 
implementing regulations eliminate the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and include enhanced duties to notify 
a claimant for VA benefits.  The Board need not undertake a 
thorough analysis as to whether the VCAA has been complied 
with given the grant of service connection, which will be 
discussed below.
 
The veteran contends that he has nerve damage across his 
right flank as a result of a March 1997 nephrolithotomy 
performed to treat his service connected kidney stones.  For 
the reasons that follow, the Board concludes that service 
connection is warranted.

Generally, service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  The veteran alleges that the disability 
is a result of a 1997 surgery.  There is no evidence to show 
and the veteran does not allege that the disability was 
either directly caused or aggravated by service.  

Service connection may also be established on a secondary 
basis for disability which is proximately due to, or the 
result of, a service connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2007).  The Court of Appeals for Veterans Claims 
has construed this provision as entailing "any additional 
impairment of earning capacity resulting from an already 
service connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service connected condition."  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  Establishing service connection 
on a secondary basis essentially requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service connected disability.  Id.

The veteran is service-connected for urethrolithiasis, 
nephrolithiasis and nephrolithotomy.  The veteran developed 
ureter calculi during service and was service connected for 
urethrolithiasis on separation.  The condition progressed and 
over the years he developed kidney stones, nephrolithiasis, 
as well.  In March 1997, the veteran was admitted to the 
Cleveland VA Medical Center (VAMC) at Wade Park.  On March 
24, 1997, he underwent a right side percutaneous nephrostomy 
tube placement.  

The Board notes that the veteran was granted service 
connection for the scar related to the surgery in a February 
2003 rating decision.  The veteran was assigned a 10 percent 
rating due to tenderness on palpation of the scar.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804.

The veteran testified before the undersigned and described 
his disability.  He testified to constant, severe pain in his 
right flank, with occasional radiating pain into his right 
leg.  He indicated that he had been told by a neurologist 
that nerves had been damaged during his tube placement 
surgery.  

The veteran was evaluated at a December 2006 VA examination, 
which was performed by a neurologist.  During the course of 
the examination, the veteran indicated he had deep, sharp 
pain of the right side which radiated.  On examination, it 
was confirmed that he had a 30 to 40 percent decrease in 
sensation to light touch and pin prick testing.  The clinical 
impression was that it was "[i]t is at least as likely as 
not that the patient suffers from residual neuropathic pain 
in the region of the surgical scar as evidenced by his 
moderate degree of tenderness over the area on the right when 
palpated.  At times he reports this pain radiates down the 
right leg in an electrical shock fashion."  

In sum, the evidence is at least in equipoise as to whether 
the veteran's service-connected residuals of surgery for 
service-connected urethrolithiasis, nephrolithiasis and 
nephrolithotomy include neurological impairment; as such, 
service connection for neurological impairment of the 
surgical scar is granted.  Although the December 2006 VA 
examiner indicated that there was no "nerve damage to the 
right leg," it is clear that other objective findings, as 
noted above, clearly demonstrate nerve damage to the scar 
area and should be service-connected. 

The Board points out that evaluation of the same disability 
under various diagnoses is to be avoided.  38 C.F.R. § 4.14 
(2006).  However, 38 C.F.R. § 4.14 does not preclude the 
assignment of separate evaluations for separate and distinct 
symptomatology where none of the symptomatology justifying an 
evaluation under one diagnostic code is duplicative of or 
overlapping with the symptomatology justifying an evaluation 
under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).  Following issuance of this Board decision, 
it is up to the RO to determine whether the veteran's now 
service-connected neurological impairment of the surgical 
scar is productive of a separate and compensable rating in 
addition to the 10 percent already assigned for a superficial 
and painful scar under the diagnostic code pertaining to skin 
impairment. 


ORDER

Entitlement to service connection for neurological impairment 
as secondary to surgery for service-connected 
urethrolithiasis, nephrolithiasis and nephrolithotomy is 
granted.


REMAND

The claims file was transferred to the Board in February 
2008. At the veteran's March 2008 hearing before the 
undersigned, he and his representative indicated that the 
veteran had filed a VA Form 9 as to a December 2007 Statement 
of the Case, thereby perfecting an appeal of a May 2007 
rating decision, which continued a 20 percent rating for his 
urethrolithiasis, nephrolithiasis and nephrolithotomy.  The 
claims file does not contain this document (but such document 
may be at the RO).  The Board will accept the veteran's 
hearing testimony as a valid substantive appeal.  See Tomlin 
v. Brown, 5 Vet. App. 355 (1993) (holding that a statement 
made during a personal hearing, when later reduced to writing 
in a transcript, constituted a Notice of Disagreement within 
the meaning of 38 U.S.C. § 7105(b)).  As such, the Board has 
jurisdiction over the issue.  

As mentioned above, the Board is not certain that the claims 
file available for review is complete.  The veteran has 
indicated that he submitted a Form 9, and such may have been 
received at the RO and not forwarded to the Board.  
Accordingly, the case must be remanded to obtain the complete 
file.  

The Court further defined the VA's duty to notify obligations 
in increased rating claims in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  According to Vazquez-Flores, for an 
increased-compensation claim, section 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

The veteran did not receive the notice described in Vazquez-
Flores.  In light of the need to remand this case and the 
Court's decision in Vazquez-Flores, the RO should send the 
veteran corrective VCAA notice.

Additionally, the Board observes that the veteran has been 
receiving treatment from VA on an ongoing basis.  The records 
on file reflect treatment only through December 2007.  To 
correctly assess the veteran's current disability, all 
records of treatment from December 2007 to the present must 
be considered.  Therefore, those records must be obtained for 
the file.

Accordingly, the case is REMANDED for the following action:

1.  Associate all outstanding documents 
related to the veteran's claim for an 
increased rating for urethrolithiasis, 
nephrolithiasis and nephrolithotomy with 
the claims file.  

2.  The RO must ensure that all VCAA 
notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, implementing regulations, 
interpretative precedent Court decisions, 
and any other applicable legal precedent.  
In particular, the RO should send the 
veteran and his representative a letter 
advising them specifically of the laws and 
regulations pertaining to his claim for an 
increased rating for urethrolithiasis, 
nephrolithiasis and nephrolithotomy, a 
letter advising them of the information 
detailed in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).

3.  Obtain the veteran's VA medical 
records for treatment concerning the 
veteran's service connected kidney 
disabilities from December 2007 to the 
present.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

4.  Then, the RO should readjudicate the 
claim on the merits.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


